
	
		I
		112th CONGRESS
		1st Session
		H. R. 2865
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2011
			Mr. Grimm (for
			 himself, Mr. Bishop of New York,
			 Mr. King of New York,
			 Mr. Meeks, and
			 Mr. Rangel) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To establish the 9/11 Memorial Cross located at the
		  National 9/11 Memorial Museum in New York as a national monument, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 9/11 Memorial Cross National Monument
			 Establishment Act of 2011.
		2.FindingsCongress finds that—
			(1)the 9/11 Memorial Cross is located at the
			 National 9/11 Memorial Museum at the intersection of Albany and Greenwich
			 Streets at 1 Albany Street, New York, NY 10006;
			(2)after the
			 terrorist attacks of September 11, 2001, on New York City, a massive operation
			 was launched to clear the site and attempt to find any survivors amongst the
			 rubble;
			(3)when One World
			 Trade Center collapsed, it sent debris down onto 6 World Trade Center, and
			 gutted the interior of the building. In the midst of the debris was this intact
			 cross beam, which its discoverer believes came from One World Trade
			 Center;
			(4)first encountered
			 by construction worker Frank Silecchia in the vicinity of where 6 World Trade
			 Center had stood, the 17-foot-tall cross became an icon of hope and comfort
			 throughout the recovery effort in the wake of the September 11, 2001
			 attacks;
			(5)after a few weeks
			 an expedited approval from the office of New York Mayor Rudy Giuliani was
			 granted to erect it on a pedestal on a portion of the former plaza on Church
			 Street near Liberty;
			(6)the 9/11 Memorial
			 Cross was moved by crane on October 3, 2001, and installed on October 4, 2001,
			 where it continued as a shrine and tourist attraction;
			(7)on July 23, 2011,
			 the cross was transported onto the World Trade Center site and lowered into its
			 permanent setting inside the Museum, which will open to the public in
			 2012;
			(8)the 9/11 Memorial
			 Cross has received international attention; and
			(9)Port Authority of
			 New York and New Jersey, the World Trade Center Memorial Foundation and Mayor
			 Michael R. Bloomberg, have been working together—
				(A)to protect the
			 site; and
				(B)to develop further
			 educational opportunities using artifacts from the site itself to tell the
			 story of not only what happened on 9/11 but the 9-month recovery period that
			 followed.
				3.DefinitionsIn this Act:
			(1)CityThe
			 term City means the city of New York, New York.
			(2)Management
			 planThe term management plan means the management
			 plan for the Monument prepared under section 5(c)(1).
			(3)MapThe
			 term map means the map entitled Proposed Boundary
			 Waco-Mammoth National Monument, numbered T21/80,000, and dated April
			 2009.
			(4)MonumentThe
			 term Monument means the 9/11 Memorial Cross, which is owned by the
			 Museum.
			(5)MuseumThe term Museum means the
			 National 9/11 Memorial Museum in the State.
			(6)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(7)StateThe
			 term State means the State of New York.
			4.9/11 Memorial
			 Cross National Monument, New YorkThe 9/11 Memorial Cross is hereby
			 established as a national monument.
		5.Administration of
			 Monument
			(a)In
			 generalThe Secretary shall administer the Monument in accordance
			 with—
				(1)this Act;
			 and
				(2)any cooperative
			 agreements entered into under subsection (b)(1).
				(b)Authorities of
			 secretary
				(1)Cooperative
			 agreementsThe Secretary may enter into cooperative management
			 agreements with the Museum and the City, in accordance with section 3(l) of
			 Public Law 91–383 (16 U.S.C. 1a–2(l)).
				(2)Acquisition of
			 landThe Secretary may acquire by donation from the City any land
			 or interest in land owned by the City within the proposed boundary of the
			 Monument.
				(c)General
			 management plan
				(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Secretary, in consultation with the Museum and the City, shall
			 complete a general management plan for the Monument.
				(2)InclusionsThe
			 management plan shall include, at a minimum—
					(A)measures for the
			 preservation of the resources of the Monument;
					(B)requirements for
			 the type and extent of development and use of the Monument;
					(C)identification of
			 the capacity of the Monument for accommodating visitors; and
					(D)opportunities for
			 involvement by the Museum, City, State, and other local and national entities
			 in—
						(i)developing
			 educational programs for the Monument; and
						(ii)developing and
			 supporting the Monument.
						(d)Prohibition of
			 use of federal fundsNo Federal funds may be used to pay the
			 costs of—
				(1)carrying out a
			 cooperative agreement under subsection (b)(1);
				(2)acquiring land for
			 inclusion in the Monument under subsection (b)(2);
				(3)developing a
			 visitor center for the Monument;
				(4)operating or
			 maintaining the Monument;
				(5)constructing
			 exhibits for the Monument; or
				(6)developing the
			 general management plan under subsection (c).
				(e)Use of
			 non-Federal fundsNon-Federal funds may be used to pay any costs
			 that may be incurred by the Secretary or the National Park Service in carrying
			 out this section.
			(f)Effect on
			 eligibility for financial assistanceNothing in this Act affects
			 the eligibility of the Monument for Federal grants or other forms of financial
			 assistance that the Monument would have been eligible to apply for had National
			 Park System status not been conferred to the Monument under this Act.
			(g)Termination of
			 national park system status
				(1)In
			 generalDesignation of the Monument as a unit of the National
			 Park System shall terminate if the Secretary determines that Federal funds are
			 required to operate and maintain the Monument.
				(2)ReversionIf
			 the designation of the Monument as a unit of the National Park System is
			 terminated under paragraph (1), any land acquired by the Secretary from the
			 City under subsection (b)(2) shall revert to the City.
				6.No
			 buffer zonesNothing in this
			 Act, the establishment of the Monument, or the management plan shall be
			 construed to create buffer zones outside of the Monument.
		
